
	
		IV
		House Calendar No. 173
		111th CONGRESS
		2d Session
		H. RES. 1125
		[Report No.
		  111–440]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 2, 2010
			Mr. Perriello (for
			 himself, Mr. Oberstar,
			 Mr. DeFazio,
			 Mr. Costello,
			 Ms. Norton,
			 Ms. Corrine Brown of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Cummings,
			 Mr. Carney,
			 Mr. Cohen,
			 Mr. Garamendi,
			 Mr. Hare, Mr. Holden, Mrs.
			 Napolitano, Ms.
			 Richardson, Mr. Sires,
			 Mr. Capuano,
			 Mr. Bishop of New York,
			 Mr. Filner, and
			 Ms. Titus) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		
			March 12, 2010
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Public Works Week, and for other purposes.
	
	
		Whereas public works infrastructure, facilities, and
			 services have far-reaching effects on the United States economy and the
			 competitiveness of the United States in the world marketplace;
		Whereas public works infrastructure, facilities, and
			 services play a pivotal role in the health, safety, and quality of life of
			 communities throughout the United States;
		Whereas public works infrastructure, facilities, and
			 services could not be provided without the skill and dedication of public works
			 professionals, including engineers and administrators, representing State and
			 local governments throughout the United States;
		Whereas public works professionals design, build, operate,
			 maintain, and protect the transportation systems, water supply infrastructure,
			 sewage and refuse disposal systems, public buildings, and other structures and
			 facilities that are vital to the citizens, communities, and commerce of the
			 United States;
		Whereas the Corps of Engineers, in partnership with public
			 port authorities, provides navigational improvements that link United States
			 producers and customers with national and international markets;
		Whereas the public waterways, including locks and dams
			 constructed, operated, and maintained by the Corps of Engineers, provide a
			 safe, energy-efficient, and cost-effective means of transporting goods and
			 services;
		Whereas the Corps of Engineers, in partnership with local
			 public entities, provides levees, reservoirs, and other structural and
			 nonstructural flood damage reduction measures that protect millions of
			 families, homes, and businesses;
		Whereas a recent analysis of the state of the
			 infrastructure of the United States garnered an overall grade of
			 D;
		Whereas every $1 invested in public transportation
			 generates as much as $6 in economic returns to the economy of the United
			 States;
		Whereas the public transportation systems of the United
			 States experienced record ridership levels in 2008, the last full year for
			 which data is available, with 10,680,000,000 passenger trips taken;
		Whereas, in the 2008 Conditions &
			 Performance report of the Department of Transportation, the Department
			 confirms that investment in United States highway, bridge, and transit
			 infrastructure has not kept up with growing demands;
		Whereas, in the 2008 Conditions &
			 Performance report of the Department of Transportation, the Department
			 found that an additional $27,000,000,000 per year in capital investments is
			 needed to sustain highway conditions and performance and an additional
			 $96,000,000,000 per year in capital investments is needed to make
			 cost-effective highway improvements and eliminate the existing bridge
			 maintenance backlog;
		Whereas capital expenditures in highways, bridges, and
			 public transportation from all levels of government and the private sector are
			 over $91,450,000,000 annually;
		Whereas the capital asset program of the General Services
			 Administration is authorized annually to provide Federal employees with
			 necessary office space, courts of law, and other special purpose
			 facilities;
		Whereas, since 1972, the United States has invested more
			 than $300,000,000,000 in wastewater infrastructure facilities to establish a
			 system that includes 16,000 publicly owned wastewater treatment plants, 100,000
			 major pumping stations, 600,000 miles of sanitary sewers, and 200,000 miles of
			 storm sewers;
		Whereas the Pipelines and Hazardous Materials Safety
			 Administration is charged with the safe and secure movement of almost 1,200,000
			 daily shipments of hazardous materials by all modes of transportation and
			 oversees the safety and security of 2,300,000 miles of gas and hazardous liquid
			 pipelines, which account for 64 percent of the energy commodities consumed in
			 the United States;
		Whereas the National Railroad Passenger Corporation
			 annually provides more than 27,100,000 people with intercity rail
			 service;
		Whereas the National Surface Transportation Policy and
			 Revenue Study Commission estimates that the total capital cost of
			 reestablishing the national intercity passenger rail network by 2050 is
			 approximately $357,200,000,000 (or $8,100,000,000 annually for the next 40
			 years);
		Whereas 21 airfield projects have opened at 18 of the 35
			 busiest airports in the United States since fiscal year 2000, including 15
			 runways, 3 taxiways, one runway extension, one completed airfield
			 reconfiguration, and one airfield reconfiguration that is two-thirds completed,
			 and these airfield projects have provided the airports with the potential to
			 accommodate 1,900,000 additional airfield operations each year and decrease
			 average delay per operation by approximately 5 minutes;
		Whereas 3 airports have airfield projects under
			 construction, and an additional airport will begin construction this fiscal
			 year, and these 4 airfield projects will provide the airports with the
			 potential to accommodate an additional 110,900 airfield operations each year
			 and decrease average delay per operation by approximately 1.5 minutes;
		Whereas transparency and accountability information
			 relating to the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) demonstrates successful implementation of highway, transit, and
			 wastewater investments under the Act;
		Whereas $30,000,000,000, or 79 percent of the
			 $38,200,000,000 provided for highway, transit, and wastewater infrastructure
			 formula programs under the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), has been put out to bid on 14,063 projects as of December
			 31, 2009;
		Whereas, across the United States, as a result of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) work has
			 begun on 10,348 projects totaling $22,800,000,000, or 60 percent of the total
			 available for highway, transit, and wastewater infrastructure formula programs
			 under the Act;
		Whereas the 10,348 highway, transit, and wastewater
			 infrastructure projects on which work has begun have created or sustained
			 approximately 300,000 direct jobs as of December 31, 2009;
		Whereas total employment from the 10,348 highway, transit,
			 and wastewater infrastructure projects on which work has begun, which includes
			 direct, indirect, and induced jobs, totals more than 938,000 jobs;
		Whereas direct job creation from highway, transit, and
			 wastewater infrastructure projects under the American Recovery and Reinvestment
			 Act of 2009 (Public Law 111–5) has resulted in payroll expenditures of
			 $1,500,000,000; and
		Whereas public works professionals are observing National
			 Public Works Week from May 16 through 22, 2010: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Public Works Week;
			(2)recognizes and
			 celebrates the 50th anniversary of National Public Works Week; and
			(3)urges citizens and
			 communities throughout the United States to join with representatives of the
			 Federal Government in activities and ceremonies that are designed to pay
			 tribute to the public works professionals of the United States and to recognize
			 the substantial contributions that public works professionals make to the
			 United States.
			
	
		March 12, 2010
		Referred to the House Calendar and ordered to be
		  printed
	
